|14
Sanders, J.
(concurring in result) — The majority concludes a duty to rescue exists only if an injured party detrimentally relies on a promise to rescue. I disagree. A duty to rescue exists when an injured party reasonably relies on a promise to rescue. However, because Robert Harvey fails to allege a breach of duty, I would also reverse the Court of Appeals. Accordingly, I concur in the result.
¶15 The majority holds no negligence liability exists because Snohomish County had no duty to rescue Harvey. The majority is incorrect. No negligence liability exists because Snohomish County was not negligent. Reasonable reliance on a promise to rescue creates a duty to rescue. But no liability exists without a breach.
¶16 Neither party disputes the relevant facts. Harvey requested police assistance. The Snohomish County Police Staff and Auxiliary Service Center (SNOPAC) operator promised police assistance. And the police provided timely assistance. Harvey argues the SNOPAC operator’s promise to rescue created a duty to rescue. And he contends the SNOPAC operator breached that duty to rescue by advising him to remain in his home rather than escape.
¶17 A duty to rescue existed because the police promised to rescue Harvey and Harvey reasonably relied on the promise. Under the “rescue doctrine,” a duty to rescue *43exists when “a governmental entity or its agent undertakes a duty to aid or warn a person in danger and fails to exercise reasonable care, and the offer to render aid is relied upon by either the person to whom the aid is to be rendered or by another who, as a result of the promise, refrains from acting on the victim’s behalf.” Chambers-Castanes v. King County, 100 Wn.2d 275, 285 n.3, 669 P.2d 451 (1983). Snohomish County must concede Harvey reasonably relied on its promise of police assistance. Consequently, Snohomish County had a duty to exercise reasonable care in rescuing Harvey.
¶18 But no cause of action for negligence exists because Harvey fails to allege a breach of duty. “When a defendant undertakes a rescue, a special relationship develops, giving rise to actionable negligence if a defendant breaches the duty of care by failing to act reasonably.” Folsom v. Burger King, 135 Wn.2d 658, 676, 958 P.2d 301 (1998) (emphasis added). Breach of duty is a question of fact.
f 19 As a general rule, questions of fact are reserved to the jury. However, “when reasonable minds could reach but one conclusion, questions of fact may be determined as a matter of law.” Hartley v. State, 103 Wn.2d 768, 775, 698 P.2d 77 (1985). See also Hertog v. City of Seattle, 138 Wn.2d 265, 275, 979 P.2d 400 (1999).
“If all reasonable minds would conclude that the defendant failed to exercise ordinary care, the judge can find negligence as a matter of law. If no reasonable mind could find that the defendant failed to exercise ordinary care, the judge can find the absence of negligence as a matter of law. In any other case, negligence is an issue for the trier of fact....”
Pudmaroff v. Allen, 138 Wn.2d 55, 68-69, 977 P.2d 574 (1999) (quoting Mathis v. Ammons, 84 Wn. App. 411, 418-19, 928 P.2d 431 (1996)). Here, no reasonable person could conclude the SNOPAC operator or the police failed to exercise reasonable care. No question of fact exists for the jury to decide.
¶20 A party is entitled to summary judgment on a question of fact when, “viewing the evidence most favorably *44to the nonmoving party, ‘there is no substantial evidence or reasonable inference to sustain a verdict for the nonmoving party.’ ” Morse v. Antonellis, 149 Wn.2d 572, 574, 70 P.3d 125 (2003) (quoting Sing v. John L. Scott, Inc., 134 Wn.2d 24, 29, 948 P.2d 816 (1997)). Viewed in the light most favorable to Harvey, nothing in the record suggests Snohomish County failed to exercise reasonable care. Snohomish County is entitled to summary judgment because Harvey fails to identify a negligent act.
¶21 Accordingly, I concur in result.